DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an application filed 7/10/20.
Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities:
Pg. 13, lines 8-11 recite: 
… The at least one status parameter forwarded to the first artificial intelligence module 14 is processed by the first artificial intelligence module 16, thereby generating a 10 first control vector CNN comprising several first control parameters via the artificial neural network within a predefined time period T (step S2). …

Reference number 16 indicates the ‘second’ artificial intelligence module comprising the ‘expert system’. Accordingly, it is believed this was intended to disclose:
… The at least one status parameter forwarded to the first artificial intelligence module 14 is processed by the first artificial intelligence module 14 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites:
… said first artificial intelligence module being configured to process at least one status parameter by a first artificial intelligence module … 
said second artificial intelligence module being configured to process at least one status parameter by a second artificial intelligence module …

This raises issues of antecedent basis as it is not clear if the claim is directed to one or two “first artificial intelligence modules” and/or “second artificial intelligence modules”. For the purposes of this examination the claim will be treated as directed to:
… said first artificial intelligence module being configured to process at least one status parameter 
said second artificial intelligence module being configured to process at least one status parameter 

Claims 15-20 depend from claim 14 and are rejected accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 and 5-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more1. 
Claim 1 recites:
receiving at least one status parameter that is associated with at least one of an input parameter of said electronic device, an output parameter of said electronic device, a target output parameter of said electronic device, and a state of said electronic device; 
processing at least one status parameter … within a predefined time interval, thereby generating at least one first control parameter within said predefined time interval, wherein said at least one first control parameter is a rough estimate of an optimal control parameter for said electronic device; and 
processing at least one status parameter … thereby generating at least one second control parameter, wherein said at least one second control parameter is a more precise estimate of said optimal control parameter for said electronic device compared to said at least one first control parameter.

These limitations, but for the recitation of processing by first and second artificial intelligence modules, describe a mental process (e.g. identifying an initial “rough” reconfiguration based on an initial assessment of the status parameter and subsequently performing a more detailed analysis to determine a more accurate reconfiguration of the device). Thus the claim directed to an abstract mental process and this thus recites a judicial exception.
This judicial exception is not integrated into a practical application because the additional elements of “a first artificial intelligence module” and “a second artificial intelligence 2.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.
Claims 5-10 recite further details of the artificial intelligence modules (e.g. “expert system”, “neural network”). However these details only describe general classes of artificial intelligence techniques and thus are still only described generally / at a high level. Accordingly, the claims are similarly directed to an abstract mental process.
Claim 11-12 recite further details regarding the timing of the mental process and recite no additional elements. Accordingly, the claims are similarly directed to an abstract mental process. 
Claim 13 further “establishes” the electronic device as a “measurement device”. This, at best, generically recites a device only at a high level and thus is insufficient to integrate the judicial exception into a practical application or recite significantly more that the judicial exception.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 14 recites a “configuration system … comprising a first artificial intelligence module and a second artificial intelligence module …”. As disclosed a ““module” comprises the meaning[] “pure software””. Accordingly the claim is directed to software per se and not to one of the four categories of patent eligible subject matter.
Claims 15-18 depend from claim 14 and are also directed to software per se. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0280918 to Hermoni et al. (Hermoni).

Claims 1 and 14: Hermoni discloses a configuration method for configuring an electronic device, said configuration method comprising: 

processing at least one status parameter by a first artificial intelligence module within a predefined time interval, thereby generating at least one first control parameter within said predefined time interval (par. [0061] “RT-analysis system 226 may then analyze the log data 224 to detect the one or more suspected situations 228 … optimal network configuration”, par. [0081] “real time (RT)-analysis rules 252 … determine the one or more … configuration rules 260”, par. [0077] “the respective minimal reconfiguration time”), wherein said at least one first control parameter is a rough estimate of an optimal control parameter for said electronic device (par. [0061] “create an optimal network configuration”, note that this “optimal” configuration is later adjusted, and thus can reasonably be said to constitute a “rough estimate”); and 
processing at least one status parameter by a second artificial intelligence module (par. [0062] “deep system module 216 may supervise the operation of the run-time module 214”, par. [0136] “AI learning system 510 may receive as input the log data 224”), thereby generating at least one second control parameter, wherein said at least one second control parameter is a more precise estimate of said optimal control parameter for said electronic device compared to said at least one first control parameter (par. [0062] “AI-models 244, which in turn are created and/or managed by the deep system analysis system 240”, par. [0065] “AI rules (AI-Models) to … determine a configuration change, and/or effect an appropriate configuration change”).

Claim 2: Hermoni discloses the configuration method of Claim 1, wherein at least one operational parameter of said electronic device is temporarily adapted based on said at least one first control parameter (par. [0061] “implement the optimal network configuration 236”).

Claims 3 and 19: Hermoni discloses claims 2 and 14, wherein said at least one operational parameter is temporarily adapted immediately after said at least one first control parameter is generated (par. [0061] “implement the optimal network configuration 236”).

Claims 4 and 20: Hermoni discloses claims 1 and 19, wherein said at least one operational parameter of said electronic device is adapted based on said second control parameter as soon as said second control parameter is generated (par. [0134] “create and modify run-time rules”).

Claims 6 and 16: Hermoni discloses claims 1 and 14, wherein said first artificial intelligence module comprises a machine learning module, wherein said machine learning module is trained to determine said at least one first control parameter based on said at least one status parameter (par. [0112] “run-time module 214 … using an AI-model”, par. [0126] “train the AI-engine to produce a rule-base”).

Claims 7 and 17: Hermoni discloses claims 6 and 16, wherein said machine learning module comprises an artificial neural network (par. [0174] “the AI-model is a … neural network”).

Claims 8 and 18: Hermoni discloses claims 6 and 16, wherein at least one machine learning parameter of said machine learning module is adapted based on said at least one first control parameter and based on said at least one second control parameter (par. [0061] “implement the optimal network configuration 236”).

Claim 9: Hermoni discloses the configuration method of Claim 8, wherein a deviation between said at least one first control parameter and said at least one second control parameter is determined, and wherein said at least one machine learning parameter is adapted based on said deviation (par. [0042] apply a difference measure to evaluate the first configuration against the second configuration”).

Claim 10: Hermoni discloses the configuration method of claim 8, wherein said at least one machine learning parameter is adapted based on a cost functional (par. [0083] “cost considerations”).

Claim 11: Hermoni discloses the configuration method of Claim 1, wherein said predefined time interval is adjustable (par. [0175] “parameters may include … minimum reconfiguration time”).

Claim 12: Hermoni discloses the configuration method of claim 1, wherein said at least one first control parameter and said at least one second control parameter are generated simultaneously (par. [0112] “the steps of the method 401 may be executed … simultaneously”, e.g. Fig. 4B steps 426, 423).

Claim 13: Hermoni discloses the configuration method of claim 1, wherein said electronic device is established as a measurement device (par. [0093] “network entities 218 … measure the parameter”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0280918 to Hermoni et al. (Hermoni) in view of US 2018/0225592 to Ponnuswamy (Ponnuswamy).

Claims 5 and 15: Hermoni discloses claims 1 and 14, but does not explicitly disclose wherein said second artificial intelligence module comprises an expert system.

Ponnuswamy teaches configuring an electronic device using an artificial intelligence module comprising an expert system (par. [0058] “configuration engine 108 may be implemented or executed as part of an Expert system”).

It would have been obvious at the time of filing to implement the second artificial intelligence module as an expert system (Ponnuswamy par. [0058] “an Expert system”). Those of ordinary skill in the art would have been motivated to do so as a known alternative artificial intelligence technique which would have produced only the expected results (Ponnuswamy par. [0058] “implements Machine Intelligence or Artificial Intelligence techniques”, Hermoni par. [0065] “artificial intelligence (AI) engines”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As indicated below, claims 14-17 recite software per se. and thus are not rejected as directed to an abstract idea. However, claims 14-17 otherwise recite limitations similar to those of claims 1 and 5-7. Accordingly, these claims would likely be rejected as directed to an abstract idea if amended to overcome the current, software per se rejection. 
        2 Here it is noted that the “electronic device” recited in the preamble is considered to only recite intended use (e.g. configuring the device). However, it is further noted that the device is only recited at a high level of generality and thus would not add significantly more than the judicial exception.